


110 HRES 1077 EH: Calling on the Government of the People’s

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1077
		In the House of Representatives, U.
		  S.,
		
			April 9, 2008
		
		RESOLUTION
		Calling on the Government of the People’s
		  Republic of China to end its crackdown in Tibet and enter into a substantive
		  dialogue with His Holiness the Dalai Lama to find a negotiated solution that
		  respects the distinctive language, culture, religious identity, and fundamental
		  freedoms of all Tibetans, and for other purposes.
	
	
		Whereas March 10, 2008, marked the 49th anniversary of a
			 historic uprising against Chinese rule over the Tibetan people, which forced
			 His Holiness, the 14th Dalai Lama, to escape into exile in India;
		Whereas Tibetan Buddhist monks and nuns in and around
			 Lhasa were blocked by Chinese authorities from staging peaceful demonstrations
			 on this anniversary date and were met with excessive force by the Chinese
			 authorities;
		Whereas protests by Tibetans spread inside the Tibet
			 Autonomous Region and other Tibetan areas of China;
		Whereas the accumulated grievances of almost six decades
			 of cultural, religious, economic, and linguistic repression of the Tibetan
			 people by the Government of the People’s Republic of China has resulted in
			 resentments which are at the root of the Tibetan protests;
		Whereas resentment of the Chinese Government by the
			 Tibetan people has increased sharply since 2005 as a result of Chinese
			 policies, laws, and regulations that have reduced economic opportunity for
			 Tibetans and severely eroded the ability of Tibetans to preserve their
			 distinctive language, culture, and religious identity;
		Whereas the response by the Chinese Government to the
			 Tibetan protests was disproportionate and extreme, reportedly resulting in the
			 deaths of hundreds and the detention of thousands of Tibetans;
		Whereas there have been reports that some Tibetans engaged
			 in rioting that may have resulted in the destruction of government and private
			 property, as well as the deaths of civilians;
		Whereas His Holiness the Dalai Lama has used his
			 leadership to promote democracy, freedom, and peace for the Tibetan people
			 through a negotiated settlement of the Tibet issue, based on autonomy within
			 the context of China;
		Whereas six rounds of dialogue between representatives of
			 the Dalai Lama and Chinese officials have not resulted in meaningful
			 progress;
		Whereas the Chinese Government has rebuffed calls by the
			 President of the United States, the United States Congress, and world leaders
			 to respond positively to the Dalai Lama’s willingness to be personally involved
			 in discussions with Chinese leaders on the future of Tibet;
		Whereas the Chinese Government has denigrated the Dalai
			 Lama, labeling him as “a splittist” and “a wolf in monk’s robes”, thereby
			 further alienating Tibetans who consider the Dalai Lama their spiritual
			 leader;
		Whereas the Dalai Lama was recognized for his contribution
			 to world peace when he received the Nobel Peace Prize in 1989;
		Whereas the United States Congress, in recognition of the
			 Dalai Lama’s outstanding moral and religious leadership and his advocacy of
			 nonviolence, awarded him with the Congressional Gold Medal on October 17,
			 2007;
		Whereas the Chinese Government has failed to honor its
			 commitment to improve the human rights situation in China as a condition for
			 Beijing being selected as the site for the 2008 Summer Olympic Games;
		Whereas the Chinese Government has impeded the access of
			 international journalists to Tibetan areas of China and distorted reports of
			 events surrounding the Tibetan protests, thereby violating the commitment it
			 made that “there will be no restrictions on media reporting and movement of
			 journalists up to and including the Olympic Games”;
		Whereas for many years, the Chinese Government has
			 restricted the ability of foreign journalists and foreign government officials,
			 including United States Government officials, to freely travel in Tibetan areas
			 of China, thereby curtailing access to information on the situation in Tibetan
			 areas;
		Whereas the Chinese Government’s use of propaganda during
			 the protests to demonize Tibetans and incite ethnic nationalism is exacerbating
			 ethnic tensions and is counterproductive to resolving the situation;
		Whereas the United States Department of State included the
			 People’s Republic of China among the group of countries described as “the most
			 systematic violators of human rights” in the introduction of the 2006 Country
			 Reports on Human Rights Practices and in previous Human Rights Reports, but did
			 not do so in the 2007 Human Rights Report, despite no evidence of significant
			 improvements in the human rights situation in China in the past year;
			 and
		Whereas it is the policy of the United States to
			 support the aspirations of the Tibetan people to safeguard their distinct
			 identity and to support economic development, cultural
			 preservation, health care, and education and environmental sustainability for
			 Tibetans inside Tibet, in accordance with the Tibetan Policy Act of
			 2002 (22 U.S.C. 6901 note): Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)calls on the Government of the People’s
			 Republic of China to end its crackdown on nonviolent Tibetan protestors and its
			 continuing cultural, religious, economic, and linguistic repression inside
			 Tibet;
			(2)calls on the Chinese Government to begin a
			 results-based dialogue, without preconditions, directly with His Holiness the
			 Dalai Lama to address the legitimate grievances of the Tibetan people and
			 provide for a long-term solution that respects the human rights and dignity of
			 every Tibetan;
			(3)calls on the Chinese Government to allow
			 independent international monitors and journalists, free and unfettered access
			 to the Tibet Autonomous Region and all other Tibetan areas of China for the
			 purpose of monitoring and documenting events surrounding the Tibetan protests
			 and to verify that individuals injured receive adequate medical care;
			(4)calls on the Chinese Government to
			 immediately release all Tibetans who are imprisoned for nonviolently expressing
			 opposition to Chinese Government policies in Tibet;
			(5)calls on the
			 United States Department of State to publicly issue a statement reconsidering
			 its decision not to include the People’s Republic of China among the group of
			 countries described as “the world’s most systematic human rights violators” in
			 the introduction of the 2007 Country Reports on Human Rights Practices;
			 and
			(6)calls on the
			 United States Department of State to fully implement the Tibetan Policy Act of
			 2002 (22 U.S.C. 6901 note), including the stipulation that the Secretary of
			 State “seek to establish an office in Lhasa, Tibet to monitor political,
			 economic and cultural developments in Tibet”, and also to provide consular
			 protection and citizen services in emergencies, and further urges that the
			 agreement to permit China to open further diplomatic missions in the United
			 States should be contingent upon the establishment of a United States
			 Government office in Lhasa.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
